United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 30, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20227
                         Summary Calendar



ALVIN YOUNG,

                                    Plaintiff-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION; EL FRANCO LEE, Harris
County Commissioners Court; CHARLES BACARISSE, Harris County
District Clerk; Warden STACKS; Mrs. HANLEY, Supervisor,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-3180
                       --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Alvin Young, Texas prisoner # 635863, moves for permission

to proceed in forma pauperis (IFP) to appeal the dismissal of his

42 U.S.C. § 1983 complaint against El Franco Lee and Charles

Bacarisse as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

By moving for IFP, Young is challenging the district court’s

certification that IFP status should not be granted on appeal



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20227
                                -2-

because his appeal is not taken in good faith.    See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     The district court “pierc[ed] the veil of the complaint’s

factual allegations” and held that Young sought 42 U.S.C. § 1983

relief based on the meritless legal theory of respondeat superior

liability.   See Neitzke v. Williams, 490 U.S. 319, 327 (1989);

Thompkins v. Belt, 828 F.2d 303-04 (5th Cir. 1987).    Our review

of Young’s complaint convinces us that its dismissal as frivolous

was not an abuse of discretion.    See Siglar v. Hightower, 112

F.3d 191, 193 (5th Cir. 1997).

     “[N]othing prevents the appellate court from sua sponte

dismissing the case on the merits pursuant to 5TH CIR. R. 42.2

when it is apparent that an appeal would be meritless.”    See

Baugh, 117 F.3d at 202 n.24.   Young has failed to show that his

appeal involves nonfrivolous legal issues, and therefore his

appeal is dismissed.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g), in addition to the strike

for the district court’s dismissal.    See Adepegba v. Hammons, 103

F.3d 383, 388 (5th Cir. 1996).    Young is CAUTIONED that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).
                          No. 05-20227
                               -3-

     MOTION FOR IFP STATUS DENIED; APPEAL DISMISSED; SANCTION

WARNING ISSUED.